Exhibit 10.5




MetLife, Inc.
_____________________________
Compensation Committee
Board of Directors
exhibit105asfinalized_image1.gif [exhibit105asfinalized_image1.gif]



June 13, 2017


Resolved:


(1)
That the Board approves Michel Khalaf’s eligibility to participate in the
MetLife Deferred Compensation Plan for Globally Mobile Employees (the “Plan”)
upon his appointment as President, U.S. and EMEA of MetLife, Inc. (the
“Company”), subject to the terms and conditions of the Plan, as reflected in the
materials presented to the Board and filed with the records of the meeting, and;



(2)
That the officers of the Company (the “Officers”) are authorized in the name and
on behalf of the Company, to (a) take or cause to be taken any and all such
further actions and to prepare, execute and deliver or cause to be prepared,
executed and delivered, and where necessary or appropriate, file or cause to be
filed with the appropriate governmental authorities, any and all instruments and
documents, including all certificates, contracts, bonds, agreements, documents,
instruments, receipts or other papers, (b) incur and pay or cause to be paid all
fees and expenses and (c) engage such persons, in each case as such Officer
shall in that Officer’s judgment determine to be necessary or appropriate to
carry out fully the intent and purposes of the foregoing resolutions and each of
the transactions contemplated thereby.



1



--------------------------------------------------------------------------------






Metropolitan Life Insurance Company
_____________________________
Compensation Committee
Board of Directors
exhibit105asfinalized_image1.gif [exhibit105asfinalized_image1.gif]



June 13, 2017


Resolved:


(1)
That the Board approves Michel Khalaf’s eligibility to participate in the
MetLife Deferred Compensation Plan for Globally Mobile Employees (the “Plan”)
upon his appointment as President, U.S. and EMEA of Metropolitan Life Insurance
Company (the “Company”), subject to the terms and conditions of the Plan, as
reflected in the materials presented to the Board and filed with the records of
the meeting, and;



(2)
That the officers of the Company (the “Officers”) are authorized in the name and
on behalf of the Company, to (a) take or cause to be taken any and all such
further actions and to prepare, execute and deliver or cause to be prepared,
executed and delivered, and where necessary or appropriate, file or cause to be
filed with the appropriate governmental authorities, any and all instruments and
documents, including all certificates, contracts, bonds, agreements, documents,
instruments, receipts or other papers, (b) incur and pay or cause to be paid all
fees and expenses and (c) engage such persons, in each case as such Officer
shall in that Officer’s judgment determine to be necessary or appropriate to
carry out fully the intent and purposes of the foregoing resolutions and each of
the transactions contemplated thereby.







2

